DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes, which are used in lieu of detailed illustration, shown in the drawings should be provided with descriptive text labels (numbers alone are insufficient). See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1; MPEP 608.02(d); 37 CFR 1.83(a). Please provide a descriptive text label in Fig. 1 for rectangular box 236. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 12-14 of U.S. Patent No. 10,823,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent anticipate/render obvious the claims of the current application.

US Application 17/073,551
US Patent 10,823,971
Claim 13: A seal for use in a wearable display system including a housing and a display module movable relative to the housing to adjust focus, the seal including: a first portion connectable to the housing; and a second portion connectable to the display 
A wearable display system, comprising: an internal housing; a lens positioned within the internal housing; a display module including a display panel positioned within the internal housing to allow for relative movement between the 
Claim 2: wherein the seal includes a generally linear segment and an arcuate segment extending from the linear segment.
Claim 3: wherein the seal includes first and second generally linear segments, and wherein the arcuate segment is positioned between the generally linear segments
Claim 4: wherein one of the linear segment and the arcuate segment is connected to the display module and the other of the linear segment and the arcuate segment is connected to the internal housing.

OR

Claim 12: A seal for use in a wearable display system including an internal housing and a display panel supported by a movable display module to adjust focus of the display panel, the seal including- a first portion connectable to the internal housing, and a second portion connectable to the display module, wherein the seal includes a generally U-shaped configuration, and wherein the seal includes a deformable material to permit relative movement between the display module and the internal housing.
Claim 13: wherein the seal includes first and second segments that are generally linear in configuration and a third segment that is generally arcuate in configuration
wherein the third segment includes a series of corrugations to facilitate controlled deformation of the seal during relative movement of the display module.
wherein the seal includes a generally J-shaped configuration.
Claim 1: … wherein the seal includes a generally J-shaped configuration
Claim 15: wherein the seal includes a generally U-shaped configuration.
Claim 12: … wherein the seal includes a generally U-shaped configuration …
Claim 16: wherein the seal is configured to inhibit water, moisture, particulate, debris, dust, or other foreign material from reaching a surface of a display panel of the display module by defining an enclosed interior space within the housing.
Claim 1: … the seal defining an enclosed interior space …
A seal that defines an enclosed interior space will by the nature of its structure inhibit water, moisture, particulate, debris, dust, or other foreign material from reaching into the enclosed interior space and elements inside the space.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-13, and 16 are rejecteda)(1) as being anticipated by US 2016/0320612 A1 (“Zhang”).
Regarding claim 1, Zhang teaches a wearable display system (Abstract; Figs. 3-5), comprising: a housing (Fig. 4 at 11); a display module positioned within the housing and including a lens and a display panel (Fig. 4 at 2, 3b); and a seal extending between the housing and the display module, wherein the seal is configured to allow relative movement between the lens and the display panel to adjust focus of the display panel (Fig. 4 at 12), and wherein the seal includes first and second segments with generally linear configurations and a third segment with an arcuate configuration that is positioned between the first and second segments (Fig. 4 at 12).
Regarding claim 2, Zhang teaches wherein the seal is configured to inhibit water, moisture, particulate, debris, dust, or other foreign material from reaching the display panel and the lens by defining an enclosed interior space within the housing (Fig. 4 at 12).
Regarding claim 3, Zhang teaches wherein the seal includes a generally J-shaped configuration (Fig. 4 at 12: the portion that is at the bottom curved corner is generally J-shaped).
Regarding claim 6, Zhang teaches wherein one of the first and second segments is connected to the display module and the other of the first and second segments is connected to the housing (Fig. 4 at 12).
Regarding claim 11, Zhang teaches wherein the display panel is movable in relation to the housing ([48]; Fig. 4 at 2).
Regarding claim 12, Zhang teaches wherein the lens is movable in relation to the housing ([49]; Fig. 4 at 3b).
Regarding claim 13, Zhang teaches a seal (Fig. 4 at 31) for use in a wearable display system (Abstract; Figs. 3-5) including a housing (Fig. 4 at 11) and a display module movable relative to the housing to adjust focus ([48]; Fig. 4 at 2, 3b), the seal including: a first portion connectable to the housing (Fig. 4 at 31); and a second portion connectable to the display module (Fig. 4 at 31), wherein the seal includes corrugations to facilitate controlled deformation of the seal during relative movement of the display module (Fig. 6 at F2; Fig. 8 at 31a: elements 7 are inside corrugations).
Regarding claim 16, Zhang teaches wherein the seal is configured to inhibit water, moisture, particulate, debris, dust, or other foreign material from reaching a surface of a display panel of the display module by defining an enclosed interior space within the housing (Fig. 4 at 31).

Allowable Subject Matter
Claims 4-5, 7-10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 18, US 2016/0320612 A1 (“Zhang”) does not expressly teach, in the context of the claim, wherein the second portion has a linear configuration and includes a bellows portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692